Exhibit 10.1
 
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT, dated as of December __, 2007 (this
"Agreement"), is made by and between HOUSERAISING, INC., a North Carolina
corporation (the "Company"), and _________________________ ("Indemnitee").
 
RECITALS
 
A. It is important to the Company to attract and retain as directors and
officers the most capable persons reasonably available.
 
B. Indemnitee is a director and/or officer of the Company.
 
C. Both the Company and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of companies in
today's environment.
 
D. The Company's Amended Articles of Incorporation and By-laws (together, the
"Constituent Documents") do not provide that the Company will indemnify its
directors and officers and will advance expenses in connection therewith, and
Indemnitee's continued willingness to serve as a director and/or officer of the
Company, or at the Company's request to serve another entity in any capacity, is
based in part on the Company’s agreement to provide indemnification of directors
and officers by contract.
 
E. In recognition of Indemnitee's need for substantial protection against
personal liability in order to encourage Indemnitee's continued service to the
Company or, at the Company's request, another entity, in an effective manner,
and to provide Indemnitee with express contractual indemnification (regardless
of, among other things, the absence of indemnification provisions in the
Company’s Consituent Documents), the Company wishes to provide in this Agreement
for the indemnification of Indemnifiable Losses (as defined in Section 1(d)) and
the advancement of Expenses (as defined in Section 1(c)) to Indemnitee as set
forth in this Agreement and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company's directors' and officers'
liability insurance policies.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. CERTAIN DEFINITIONS. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
 
(a) "AFFILIATE" has the meaning given to that term in Rule 405 under the
Securities Act of 1933, provided, however, that for purposes of this Agreement
the Company and its subsidiaries will not be deemed to constitute Affiliates of
Indemnitee or the Indemnitee.
 
(b) "CLAIM" means any threatened, pending or completed action, suit or
proceeding (whether civil, criminal, administrative, arbitrative, investigative
or other), whether instituted by the Company or any other party (including,
without limitation, any governmental entity), or any inquiry or investigation,
whether instituted by the Company or any other party (including, without
limitation, any governmental entity) that Indemnitee in good faith believes
might lead to the institution of any such action, suit or proceeding.
 
(c) "EXPENSES" includes all attorneys' and experts' fees, expenses and charges
and all other costs, expenses and obligations paid or incurred in connection
with investigating, defending, or participating (as a party, a witness, or
otherwise) in (including on appeal), or preparing to defend or participate in,
any Claim.
 
 
3

--------------------------------------------------------------------------------

 
(d) "INDEMNIFIABLE LOSSES" means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties and amounts paid or payable in
settlement (including, without limitation, all interest, assessments and other
charges paid or payable in connection with or in respect of any of the
foregoing) relating to, resulting from or arising out of any act or failure to
act by the Indemnitee, or his or her status as any person referred to in clause
(i) of this sentence, (i) in his or her capacity as a director, officer,
employee or agent of the Company, any of its Affiliates or any other entity as
to which the Indemnitee is or was serving at the request of the Company as a
director, officer, employee, member, manager, trustee, agent or any other
capacity of another corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit and (ii)
in respect of any business, transaction or other activity of any entity referred
to in clause (i) of this sentence.
 
2. BASIC INDEMNIFICATION ARRANGEMENT. The Company will indemnify and hold
harmless Indemnitee to the fullest extent permitted by the laws of the State of
North Carolina in effect on the date hereof or as such laws may from time to
time hereafter be amended to increase the scope of such permitted
indemnification (but in no case less than the extent permitted under the laws in
effect as of the date hereof) against all Indemnifiable Losses relating to,
resulting from or arising out of any Claim. The failure by Indemnitee to notify
the Company of such Claim will not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of the Claim and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage. Except as provided in
Sections 4 and 18, Indemnitee will not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim.
 
3. ADVANCEMENT OF EXPENSES. The Indemnitee's right to indemnification in Section
2 of this Agreement shall include the right of Indemnitee to be advanced by the
Company any Expenses. If so requested by Indemnitee, the Company will advance
within two business days of such request any and all Expenses to Indemnitee
which Indemnitee reasonably determines likely to be payable; provided, however,
that Indemnitee will return, without interest, any such advance which remains
unspent at the final conclusion of the Claim to which the advance related; and
provided, further, that, except as provided in Section 18, all amounts advanced
in respect of such Expenses shall be repaid to the Company by Indemnitee if it
shall ultimately be determined in a final judgment that Indemnitee is not
entitled to be indemnified for such Expenses.
 
4. INDEMNIFICATION FOR ADDITIONAL EXPENSES. Without limiting the generality or
effect of the foregoing, the Company will indemnify Indemnitee against and, if
requested by Indemnitee, will within two business days of such request advance
to Indemnitee, any and all attorneys' fees and other Expenses paid or incurred
by Indemnitee in connection with any Claim asserted or brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under any provision of the Company's
Constituent Documents now or hereafter in effect relating to Claims for
Indemnifiable Losses and/or (ii) recovery under any directors' and officers'
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.
 
5. PARTIAL INDEMNITY, ETC. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company will
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Loss or in defense of any issue or matter therein, including, without
limitation, dismissal without prejudice, Indemnitee will be indemnified against
all Expenses incurred in connection therewith. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
there will be a presumption that Indemnitee is so entitled, and the burden of
proof shall, to the extent permitted by law, be on the Company to establish that
Indemnitee is not so entitled.
 
 
4

--------------------------------------------------------------------------------

 
6. NO OTHER PRESUMPTION. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.
 
7. NON-EXCLUSIVITY, ETC. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company's jurisdiction of incorporation, any other
contract or otherwise (collectively, "Other Indemnity Provisions"); provided,
however, that (i) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (ii) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee's right to
indemnification under this Agreement or any Other Indemnity Provision.
 
8. LIABILITY INSURANCE. To the extent the Company maintains an insurance policy
or policies providing directors' and officers' liability insurance (the "D&O
Insurance"), Indemnitee will be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any director or officer of the Company. Notwithstanding the
foregoing, the Company shall not be required to cover the Indemnitee under its
D&O Insurance to the same extent as other directors or officers of the Company,
or at all, if the Company determines in good faith that such insurance is not
available, or the premium costs (or increases in premium costs of other
directors or officers of the Company as a result of such coverage) for such
insurance is materially disproportionate to the amount of coverage provided.
 
9. SUBROGATION. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee's successors). The Indemnitee will execute all papers reasonably
required to evidence such rights (all of Indemnitee's reasonable Expenses,
including attorneys' fees and charges, related thereto to be reimbursed by or,
at the option of Indemnitee, advanced by the Company).
 
10. NO DUPLICATION OF PAYMENTS. The Company will not be liable under this
Agreement to make any payment in connection with any Indemnifiable Loss made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (net of Expenses incurred in connection therewith) under any insurance
policy, the Constituent Documents and Other Indemnity Provisions or otherwise of
the amounts otherwise indemnifiable hereunder provided that, if Indemnitee for
any reason is required to disgorge any payment actually received by him, the
Company shall be obligated to pay such amount to Indemnitee in accordance with
the other terms of this Agreement (i.e., disregarding the terms of this Section
10).
 
 
5

--------------------------------------------------------------------------------

 
11. DEFENSE OF CLAIMS. The Company will be entitled to participate in the
defense (including, without limitation, the negotiation and approval of any
settlement) of any Claim in respect of which Indemnitee may seek indemnification
from the Company hereunder, or to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee, provided that in the event that (i)
the use of counsel chosen by the Company to represent Indemnitee would present
such counsel with an actual or potential conflict, (ii) the named parties in any
such Claim (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company, or (iii) any such representation by the Company would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee will be entitled to retain separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company's expense. Notwithstanding the preceding
sentence, in any event the Company shall be liable to Indemnitee under this
Agreement for the reasonable costs of investigation and preparation for the
defense of any Claim (including, without limitation, appearing as a witness and
reasonable fees and expenses of counsel in connection therewith). The Company
will not, without the prior written consent of the Indemnitee, effect any
settlement of any threatened or pending Claim that the Indemnitee is or could
have been a party to unless such settlement solely involves the payment of money
and includes an unconditional release of the Indemnitee from all liability on
any claims that are the subject matter of such Claim.
 
12. SUCCESSORS AND BINDING AGREEMENT. (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company (a "Successor"), by agreement in form and substance satisfactory to
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and may be assigned to a
Successor, but will not otherwise be assignable or delegatable by the Company.
 
(b) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
 
(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 12(a)
and 12(b). Without limiting the generality or effect of the foregoing,
Indemnitee's right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee's will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 12(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.
 
13. NOTICES. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next-day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) and
to the Indemnitee at the addresses shown on the signature page hereto, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.
 
 
6

--------------------------------------------------------------------------------

 
14. GOVERNING LAW. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of North Carolina, without giving effect to the
principles of conflict of laws of such State. Each party consents to
non-exclusive jurisdiction of the North Carolina Superior Court in Mecklenburg
County, North Carolina or the United States District Court for the Western
District of North Carolina (Charlotte Division) for purposes of any action, suit
or proceeding hereunder, waives any objection to venue therein or any defense
based on forum non conveniens or similar theories and agrees that service of
process may be effected in any such action, suit or proceeding by notice given
in accordance with Section 13.
 
15. VALIDITY. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.
 
16. MISCELLANEOUS. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.
 
17. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.
 
18. LEGAL FEES AND EXPENSES. It is the intent of the Company that the Indemnitee
not be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee's rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to the Indemnitee that the
Company has failed to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of Indemnitee's choice, at the expense of the
Company as hereafter provided, to advise and represent the Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Indemnitee's entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Indemnitee agree that a confidential relationship shall exist
between the Indemnitee and such counsel. Without respect to whether the
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys' and related fees and expenses incurred by the Indemnitee in
connection with any of the foregoing.
 
 
7

--------------------------------------------------------------------------------

 
19. RIGHT OF INDEMNITEE TO INDEMNIFICATION UPON APPLICATION; PROCEDURE UPON
APPLICATION. Except as provided in Section 3, any indemnification under this
Agreement shall be made as soon as practicable but in any event no later than 30
days after receipt of the written request of the Indemnitee for such
indemnification (such request to be accompanied by reasonable supporting
documentation of the Indemnifiable Losses), unless a determination is made
within said 30 day period by (a) the Board by a majority vote of a quorum
thereof consisting of directors who were not parties to such proceedings, or (b)
independent legal counsel in a written opinion (which counsel shall be appointed
if such a quorum is not obtainable), that the Indemnitee has not met the
relevant standards for indemnification set forth in this Agreement. In the case
of either (a) or (b) above, the Company shall send prompt written notice to the
Indemnitee of such determination.
 
20. CERTAIN INTERPRETIVE MATTERS. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.
 
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 
HOUSERAISING, INC.
4801 East Independence Blvd., Suite 201
Charlotte, NC 28212




By:_________________________________________
Name: Greg Wessling
Title: Chairman, CEO and President




[NAME]
[Address]




____________________________________________
[Name]



















8
 
 
